Exhibit 10.14

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Amended and Restated Employment Agreement (the “Agreement”) made as of March 14,
2006, by and between 24/7 Real Media, Inc., a Delaware corporation, with its
principal place of business at 132 W.31st Street, 9th Floor, New York, New York
10001 (the “Company”), and Jonathan K. Hsu (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive are parties to an Employment Agreement (the
“Prior Agreement”), pursuant to which the Company employed Executive as its
Executive Vice President and Chief Financial Officer, and Executive agreed to
serve in such capacity; and

 

WHEREAS, the Company and Executive now desire to amend and restate the Prior
Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and Executive
agree as follows:

 

1.                                      EMPLOYMENT.

 

(a)                                  The Company hereby agrees to employ
Executive, and Executive agrees to be employed by the Company, on the terms and
conditions herein contained as its Executive Vice President and Chief Financial
Officer, or in such other executive managerial position or positions with the
Company or its subsidiaries or affiliates as shall hereafter be designated by
the Chief Executive Officer (the “CEO”) of the Company. Executive shall report
directly to the CEO or such other person as the CEO may designate and shall have
such duties, authority and responsibilities commensurate with Executive’s
position for similarly sized companies in the industry.

 

(b)                                 Executive shall devote all of his business
time, energy, skill and efforts to the performance of his duties hereunder and
shall faithfully and diligently serve the Company. The foregoing shall not
prevent Executive from participating in not-for-profit activities or from
managing his passive personal investments or from providing incidental
assistance to family members on matters of family business or, subject to the
approval of the Company, from serving on the boards of directors of other
entities, provided that these activities do not materially interfere with
Executive’s obligations hereunder.

 

(c)                                  Upon the request of the Board, Executive
shall also serve as a director or officer of subsidiaries in positions
commensurate with his position with the Company without additional compensation.
If any compensation is paid Executive by such subsidiaries, they shall be a
credit against amounts due hereunder.

 

1

--------------------------------------------------------------------------------


 

2.                                      TERM OF EMPLOYMENT.

 

(a)                                  Except for earlier termination as provided
in Section 7 hereof or as extended in this Section 2, Executive’s employment
under this Agreement (the “Employment Term”) shall commence on the date hereof
(the “Commencement Date”) and continue until terminated by either party pursuant
to Section 7 hereof.

 

(b)                                 Notwithstanding anything else herein, the
provisions of Sections 8 and 9 hereof shall survive and remain in effect
notwithstanding the termination of the Employment Term or a breach by the
Company or Executive of this Agreement or any of its terms.

 

3.                                      COMPENSATION.

 

(a)                                  As compensation for his services under this
Agreement, the Company shall pay Executive the base salary (the “Base Salary”)
and the target bonuses (the “Target Bonuses”) set forth on Exhibit A. Payment of
the Base Salary shall be made in equal installments twice a month. Payment of
the Target Bonuses shall be as specified on Exhibit A.

 

(b)                                 The Base Salary and Target Bonuses set forth
on Exhibit A shall be deemed to be amended and restated by any final
determination regarding Executive’s compensation that is set forth in the
official minutes of the Compensation Committee of the Board of Directors.

 

4.                                      BENEFITS AND FRINGES.

 

(a)                                  During the Employment Term, Executive shall
be entitled to such benefits and fringes, if any, as are generally provided from
time to time by the Company to its executive officers, including pension,
retirement, savings, welfare (including life and health insurance) and other
employee benefit plans and arrangements.

 

(b)                                 Except as otherwise specifically provided
herein, the Executive shall be responsible for the tax consequences of all
benefits and fringes.

 

5.                                      EXPENSES. The Company shall reimburse
Executive in accordance with its expense reimbursement policy as in effect from
time to time for all reasonable expenses incurred by Executive in connection
with the performance of his duties under this Agreement upon the presentation by
Executive of an itemized account of such expenses and appropriate receipts and
otherwise in compliance with such rules relating thereto as the Company may,
from time to time, adopt.

 

6.                                      VACATION. During the Employment Term,
Executive shall be entitled to four weeks of paid vacation per calendar year.

 

2

--------------------------------------------------------------------------------


 

7.                                      TERMINATION.

 

(a)                                  Executive’s employment under this Agreement
and the Employment Term shall terminate upon any of the following events:

 

(i)                                     Automatically on the date of Executive’s
death;

 

(ii)                                  Upon written notice given by the Company
to Executive if Executive is unable to substantially perform his material duties
hereunder for one hundred eighty (180) continuous days during any period of
three hundred sixty (360) consecutive days by reason of physical or mental
incapacity;

 

                                               
(iii)                               Upon written notice by the Company to
Executive for Cause. “Cause” shall mean (a) Executive being convicted of (or
pleading nolo contendere to) a felony (other than a traffic violation) or a
crime involving fraud, misappropriation, or embezzlement; (b) refusal of the
Executive to attempt to properly perform his obligations under this Agreement,
or follow any direction of the CEO consistent with this Agreement, which in
either case is not remedied within ten (10) business days after receipt by
Executive of written notice from the Company specifying the details thereof;
provided, that, the refusal to follow a direction shall not be Cause if
Executive in good faith reasonably believes that such direction is not legal,
ethical or moral and promptly notifies the CEO in writing of such belief;
(c) Executive’s gross negligence with regard to his duties or willful misconduct
with regard to the business, assets or employees of the Company that is
materially injurious to the financial condition or business reputation of the
Company; or (d) any other breach by Executive of a material provision of this
Agreement that remains uncured for twenty (20) business days after written
notice thereof is given to Executive or such longer period as may reasonably be
required to remedy the default, provided that Executive endeavors in good faith
to remedy the default;

 

(iv)                              Upon 30 days’ written notice by the Company
without Cause; or

 

(v)                                 Upon not less than 30 days’ written notice
by the Executive.

 

(b)                                 Upon termination of the Employment Term,
Executive shall be promptlys paid any unpaid salary and accrued vacation through
his date of termination and reimbursement for any expenses incurred in
connection with the official business of the Company prior to his date of
termination which he would be otherwise entitled to reimbursement for in
accordance with the Company’s policies on the reimbursement of business expenses
and any benefits or amounts under any benefit or equity plan in accordance with
the terms of said plan and any fringe benefits due for the period prior to such
termination. In addition, he shall be paid any declared, but unpaid, bonus.

 

(c)                                  If Executive’s termination is pursuant to
subsection (a)(i) above, Executive’s Beneficiary (as defined in the next
sentence) shall continue to receive payments of

 

3

--------------------------------------------------------------------------------


 

Executive’s Base Salary, at the same time such amounts would have been paid if
Executive was still an employee of the Company for a period of nine (9) months
following Executive’s death. For purposes of this provision, Executive’s
Beneficiary shall be Executive’s spouse; if Executive is not married on his date
of death, Executive’s children, per stirpes; and otherwise, Executive’s estate.

 

(d)                                 If Executive’s termination is pursuant to
subsection (a)(ii) above, Executive shall be entitled to receive an amount equal
to nine  months’ of Executive’s Base salary, in one lump sum payment, less any
amounts actually received by him pursuant to long-term disability coverage, if
any, provided for by the Company for the matching pay period. After such nine
months, Executive shall only be entitled to any amounts due him under the
long-term disability coverage, if any.

 

(e)                                  If Executive’s termination is pursuant to
subsection (a)(iv) above, Executive shall receive:

 

(i)                                     for nine months following the
termination of Executive’s employment, at the same time as it would have been
paid if he were an employee of the Company, his Base Salary;

 

(ii)                                  continued medical and dental coverage for
a period of nine months following termination of Executive’s employment; and,

 

(iii)                               a prorated portion of his Target Bonuses for
the year of termination, reduced by amounts already paid, plus a lump-sum
payment equal to 100% the total Target Bonuses for the full-year in which
termination occurs.

 

(f)                                    All amounts payable pursuant to this
Section 7 shall be subject to required withholding. The Company shall have no
other obligations to Executive as a result of his termination.

 

8.                                      CONFIDENTIAL INFORMATION AND
NON-COMPETITION. Executive has entered into a Non-Competition and Non-Disclosure
and Developments Agreement, dated March [  ], 2006, which agreement is set forth
on Exhibit B and is made a part hereof as though fully set forth herein.

 

9.                                      INDEMNIFICATION. During the Employment
Term and thereafter, the Company shall defend Executive to the fullest extent
permitted by law against any claims, demands, suits or actions, and indemnify
Executive to the fullest extent permitted by law against any judgments, fines,
amounts paid in settlement and reasonable expenses (including attorneys’ fees),
and advance amounts necessary to pay the foregoing at the earliest time and to
the fullest extent permitted by law, in connection with any claim, action or
proceeding (whether civil or criminal) against Executive (other than a claim
brought by the Company) as a result of Executive serving as an officer, director
or employee of the Company or in any capacity at the request of the Company, in
or with regard to any other entity, employee benefit plan or enterprise. This
duty to defend and indemnify shall be in addition to, and not in lieu of, any
other defense and indemnification rights. Executive shall be entitled to
pursuant to the Company’s Certificate of

 

4

--------------------------------------------------------------------------------


 

Incorporation or By-laws or otherwise. Following Executive’s termination of
employment, the Company shall continue to cover Executive under the Company’s
directors and officers insurance for the period during which Executive may be
subject to potential liability for any claim, action or proceeding (whether
civil or criminal) as a result of his service as an officer or director of the
Company or in any capacity at the request of the Company, at the highest level
then maintained for any then current or former officer or director.

 

10.                               EXECUTIVE REPRESENTATION. Executive represents
and warrants that he is not limited under any contractual or other provision
from entering into this Agreement and performing his obligations hereunder.

 

11.                               ENTIRE AGREEMENT; MODIFICATION. This Agreement
constitutes the full and complete understanding of the parties hereto and will
supersede all prior agreements and understandings, oral or written, with respect
to the subject matter hereof. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, which are
not embodied herein and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding. This Agreement may not be
modified or amended except by an instrument in writing signed by the party
against whom or which enforcement may be sought.

 

12.                               SEVERABILITY. Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.

 

13.                               WAIVER OF BREACH. The waiver by any party of a
breach of any provisions of this Agreement, which waiver must be in writing to
be effective, shall not operate as or be construed as a waiver of any subsequent
breach.

 

14.                               NOTICES. All notices hereunder shall be in
writing and shall be deemed to have been duly given when delivered by hand, or
one (1) day after sending by United States Postal Service express mail or other
“overnight mail service,” or three (3) days after sending by certified or
registered mail, postage prepaid, return receipt requested. Notice shall be sent
as follows:  if to Executive, to his home address as listed in the Company’s
records; and if to the Company, at its office as set forth at the head of this
Agreement. Either party may change the notice address by notice given as
aforesaid.

 

15.                               ASSIGNABILITY; BINDING EFFECT. This Agreement
shall be binding upon and inure to the benefit of Executive and Executive’s
legal representatives, heirs and distributees, and shall be binding upon and
inure to the benefit of the Company, its successors and assigns. This Agreement
may not be assigned by Executive. This Agreement may not be assigned by the
Company except in connection with a merger or a sale by the Company of all or
substantially all of its assets, and then only provided that the assignee
specifically assumes in writing all of the Company’s obligations hereunder.

 

5

--------------------------------------------------------------------------------


 

16.                               ARBITRATION. Any dispute or controversy
arising under or in connection with this Agreement, other than injunctive relief
under Section 8 (provided that Executive may initiate an arbitration proceeding
to recover legal fees in connection with such injunctive activities under the
last sentence of this Section 16) shall be settled exclusively by arbitration,
conducted before a panel of three (3) arbitrators in New York, New York, in
accordance with the rules of the American Arbitration Association then in
effect, and judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The decision of the arbitrators shall be final and binding
on the parties. The parties shall equally divide all costs of the American
Arbitration Association and the arbitrators, except that the arbitrators shall
direct the Company to reimburse Executive’s portion of the cost on the same
basis as set forth in the next sentence with regard to legal fees. Each party
shall bear its own legal fees in any dispute except that, in the event the
Executive prevails on any material issue, the arbitrators shall award the
Executive his legal fees attributable to all matters other than frivolous
positions taken by the Executive (as determined by the arbitrators).

 

17.                               GOVERNING LAW. All issues pertaining to the
validity, construction, execution and performance of this Agreement shall be
construed and governed in accordance with the laws of the State of New York,
without giving effect to the conflict or choice of law provisions thereof.

 

18.                               HEADINGS. The headings in this Agreement are
intended solely for convenience or reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

19.                               COUNTERPARTS. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Executive has hereunto set his hand as of the date first set forth above.

 

 

 

24/7 REAL MEDIA, INC.

 

 

 

By:

 

/s/ David J. Moore

 

 

David J. Moore

 

Chairman and Chief Executive Officer

 

 

 

 

 

Executive

 

 

 

 

/s/ Jonathan K. Hsu

 

 

 

 

Jonathan K. Hsu

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BASE SALARY:

The Company shall pay Executive a base salary at a rate of $220,000.00 per annum
(the “Base Salary”). Annual increases in Base Salary shall be at least 3.0%,
effective the first day of each calendar year.

 

TARGET BONUSES:

 

The total amount of the target bonuses set forth in this Exhibit A shall not be
decreased from year to year; provided, that, target bonus levels and the factors
on which they are payable may be adjusted from year to year by agreement of the
parties hereto to reflect the Company’s new budget for each year.

 

REVENUE BONUS

Executive has a target revenue bonus compensation of $50,000.00 (“Target Revenue
Bonus”) during FY2006. The quarterly revenue bonus (“Quarterly Revenue Bonus”)
will be determined by the following formula:

 

Actual Company

 

 

 

 

 

 

 

 

Quarterly Revenue

 

X

 

Target Revenue Bonus

 

=

 

Quarterly Revenue Bonus

Annual Company

Revenue Goal

 

 

 

 

 

 

 

 

 

The Quarterly Revenue Bonus shall be paid quarterly, within 45 days after the
end of each quarter.

 

GROSS PROFIT BONUS

Executive has a target gross profit bonus compensation of $50,000.00 (“Target
Gross Profit Bonus”) during FY2006. The quarterly gross profit bonus (“Quarterly
Gross Profit Bonus”) will be determined by the following formula:

 

Actual Company

 

 

 

 

 

 

 

 

Quarterly Gross Profit

 

X

 

Target Gross Profit Bonus

 

=

 

Quarterly Gross Profit Bonus

Annual Company

Gross Profit Goal

 

 

 

 

 

 

 

 

 

The Quarterly Gross Profit Bonus shall be paid quarterly, within 45 days after
the end of each quarter.

 

A-I

--------------------------------------------------------------------------------


EBITA BONUS

 

Executive has a target EBITDA bonus compensation of $50,000.00 (“Target EBITDA
Bonus”) during FY2006. The annual EBITDA bonus (“Annual EBITDA Bonus”) will be
determined by the following formula:

 

Actual Company

 

 

 

 

 

 

 

 

Annual EBITDA

 

X

 

Target EBITDA Bonus

 

=

 

Annual EBITDA Bonus

Annual Company

EBITDA Goal

 

 

 

 

 

 

 

 

 

EBITDA Percentage is defined as Actual Company Annual EBITDA divided by Annual
Company EBITDA Goal. If the EBITDA Percentage is above 120%, Executive will be
paid the Target EBITDA Bonus multiplied by 120%. No bonus will be paid if the
EBITDA Percentage is less than 80%. The Annual EBITDA Bonus shall be paid
annually, upon completion of the annual company audit.

 

A-II

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NON-COMPETITION

AND

NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT

 

NON-COMPETITION AND NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT (the “Agreement”)
dated March [    ], 2006 between 24/7 Real Media, Inc., a Delaware corporation
(the “Company”), with a place of business at 132 W.31st Street, 9th Floor, New
York, NY 10001, and Jonathan K. Hsu (“Executive”).

 

WHEREAS, the Company sells Internet advertising on behalf of affiliated Web
sites and offers email and customer management services (the “Business”); and

 

WHEREAS, the Company has developed certain proprietary information in the course
of growing its Business; and

 

WHEREAS, Executive acknowledges the proprietary nature of the Company’s
information and recognizes that Company would be irreparably damaged if
Executive were to disclose or make unauthorized use of any proprietary
information; and

 

WHEREAS, Executive desires to continue to work for the Company.

 

NOW, THEREFORE, in consideration of the continuation of Executive’s employment
with the Company and the compensation and other benefits Executive will continue
to receive as an employee, it is agreed as follows:

 

1.                                      Non-Competition and Confidential
Information:

 

1.1                               Executive understands and agrees that the
Company has in the past and will in the future, continue to expend large sums of
money, and apply its unique and special “know-how”, and has in the past and will
continue in the future, to devote a great effort in building an effective
organization by utilization of unique and effective management, sales, service,
marketing, finance, and other corporate techniques. Executive further
understands and agrees that the Company has gained a unique reputation for its
ability to solicit, market, sell, and service high visibility Internet and
Web-commerce accounts and that this reputation is a major factor in bringing
about the sales of the same and accounts for the continued success of the
Company in the complex and evolving Business in which the is Company engaged.

 

1.2                               Executive understands, admits, and agrees that
he will necessarily become privy to relationships with other employees of the
Company, the Company’s customers, customer lists, advertisers, advertiser lists,
confidential plans and structures, and other confidential

 

B-I

--------------------------------------------------------------------------------


 

information and trade secrets, and that, to the extent Executive is directly or
indirectly involved in the marketing or sales aspect of the Company’s Business,
he will necessarily establish a unique and strong personal and professional
relationship with the Company’s customers during the term of this Agreement, and
that the aforesaid information and other information obtained as to customers’
and advertisers’ methods of doing business, specifications of customers’ and
advertisers’ advertising requirements and capacities, the time, places and other
details of when, where, and how to contact and best serve customers and
advertisers, customers’ and advertisers’ bias and prejudice as to various
services, information as to other employees or third parties who influence
decisions, and the extensive and frequent customer and advertiser contact in the
personal relationship acquired with customer and advertiser, all constitute
legitimate and protectable business interests of the Company, and are now, and
even though same may be enhanced by Executive, will continue to be extremely
confidential information and thereby exclusive property of the Company.
Executive agrees that he will hold in strictest confidence and not use for his
own benefit, or the benefit of any third party, any such confidential
information.

 

1.3                               Executive acknowledges, admits and agrees that
the Company has a legitimate business interest and right in prohibiting
Executive from soliciting or enticing customers or advertisers of the Company
after termination of Executive’s relationship with the Company, and the
restrictions, limitations, and covenants made by Executive herein, specifically
within this Section 1, are reasonable and valid and should be strictly enforced
and upheld by any court of competent jurisdiction.

 

1.4                               Executive further understands and agrees that
all customers of the Business at the time of the signing of this Agreement and
all such customers of the Company during the term of his employment and during
the term of this Agreement, are the exclusive customers of the Company and not
those of Executive.

 

1.5                               Executive therefore agrees that, in
consideration of the continuation of Executive’s employment and the compensation
Executive will continue to receive as an employee, the sufficiency of which
consideration is hereby acknowledged, until the earlier of five (5) years from
the date hereof or one (1) year after the effective date of termination of
Executive’s employment with the Company (the “Non-Competition Period”),
Executive absolutely and unconditionally agrees that he will not directly or
indirectly, either for his own account or for the benefit of any person, firm or
corporation, engage in any business that is competitive with the Business.

 

1.6                               Executive agrees that during the
Non-Competition Period, Executive shall not discuss or accept any relationship
as a sales or marketing representative, consultant, director, manager, officer,
executive, or other employee, or representative with any person, firm or
corporation which during the term of this Agreement was or is engaged in
business activities which are competitive to the Business, except for any such
relationship that would not in any way involve or relate to such activities or
businesses.

 

B-II

--------------------------------------------------------------------------------


 

1.7                               During the Non-Competition Period, Executive
shall not directly or indirectly own or be a shareholder, partner of, or
otherwise participate in any company that is engaged in business activities that
are competitive to the Business. Notwithstanding, the above, Executive may hold
up to a five percent (5%) interest in any such publicly held or traded company
and shall have an unlimited right to invest in any mutual fund which is publicly
traded or managed by a major financial institution.

 

1.8                               During the Non-Competition Period, Executive
agrees to refrain from knowingly, directly or indirectly, soliciting the
Company’s employees or independent agents so as to induce them to leave their
employment or relationship with the Company.

 

1.9                               During the Non-Competition Period, Executive
shall inform any prospective new employer or associate prior to accepting any
employment or any business relationship of the existence of this Agreement or
provide same with a copy of this Agreement.

 

1.10                        In the event any covenant made in this Agreement
shall be more restrictive than permitted by applicable law, it shall be limited
to the extent which is so permitted. Nothing in this Agreement shall be
construed as preventing the Company from pursuing any and all other remedies
available to it for the breach or threatened breach of covenants made in this
Agreement, including recovery of money damages or temporary or permanent
injunctive relief. Accordingly, Executive acknowledges that the remedy at law
for breach of the provisions of this agreement may be inadequate and that, in
addition to any other remedy the Company may have, it shall be entitled to an
injunction restraining any breach or threatened breach, without any bond or
other security being required and without the necessity of showing actual
damages.

 

2.                                      Executive Work Product

 

2.1                               During the term of Executive’s employment with
the Company, Executive agrees to work exclusively for the Company.

 

2.2                               Executive agrees to disclose promptly to the
Company all ideas, inventions, discoveries, improvements, designs, formulae,
processes, production methods and technological innovations (“Intellectual
Property”), whether or not patentable, which he may conceive or make, alone or
with others, during his employment with the Company, whether or not during
working hours, and which directly or indirectly:

 

2.2.1                     relate to the Business of the Company; or

 

2.2.2                     are based on or derived from his knowledge of the
actual or planned business activities of the Company; or

 

2.2.3                     are aided by the use of materials, facilities or
information belonging to the Company.

 

B-III

--------------------------------------------------------------------------------


 

2.3                               Executive agrees to assign to the Company (and
to bind his heirs, executors and administrators, to assign) all Intellectual
Property covered by Section 2.2 of this Agreement.

 

2.4                               Without further compensation, but at the
Company’s expense, Executive agrees to give all testimony and execute all patent
applications, rights of priority, assignments and other documents, and in
general do all lawful things requested of the Executive by the Company to enable
the Company to obtain, maintain and enforce its rights to such Intellectual
Property.

 

2.5                               Executive also recognizes that any
Intellectual Property of the type covered by Section 2.2 of this Agreement which
is conceived or made by the Executive within one year of the termination of his
employment with the Company is likely to have been conceived in significant
part in the course of his employment with the Company. Accordingly, Executive
agrees that any such Intellectual Property shall be presumed to have been
conceived in the course of his employment with the Company unless and until
Executive establishes the contrary by clear and convincing evidence.

 

3.                                      Representations and Warranties by
Executive.

 

Executive represents and warrants to the Company that:

 

3.1                               this Agreement is valid and binding upon and
enforceable against him in accordance with its terms;

 

3.2                               he is not bound by or subject to any
contractual or other obligation or any law that would be violated by his
execution or performance of this Agreement; and

 

3.3                               he is not the subject of any pending or, to
the best of his knowledge, threatened, claim, action, judgment, order, or
investigation that could adversely affect his ability to perform his obligations
under this Agreement.

 

4.                                      Notices. All notices or other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, or one (1) day after sending by United States
Postal Service express mail or other “overnight mail service,” or three (3) days
after sending by certified or registered mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below (or at such other
address as a party may specify by notice to the other in accordance with this
provision):

 

4.1                               If to Executive, to his home address as listed
in the Company’s records.

 

B-IV

--------------------------------------------------------------------------------


 

4.2                               If to the Company:

 

24/7 Media Real, Inc.

132 W.31st Street, 9th Floor

New York, NY 10001

Attention: General Counsel

 

5.                                      Miscellaneous.

 

5.1                               This Agreement may not be changed or
terminated orally.

 

5.2                               Executive may not assign any of his rights or
delegate any of his duties under this Agreement. The Company may assign any or
all of its rights under this Agreement to any subsequent owner of the Company’s
business, and the assignee shall have the right to enforce this Agreement to the
same extent as the Company.

 

5.3                               No waiver of any term or condition of this
Agreement shall be deemed to be a waiver of any subsequent breach of that term
or condition or any breach of any other term or condition of this Agreement. Any
waiver must be in writing.

 

5.4                               This Agreement does not give Executive any
rights to employment by the Company and, unless otherwise provided in a separate
writing executed by an officer of the Company and the Executive, the Executive’s
employment at the Company shall be at will by both Executive and the Company.

 

5.5                               If any provision of this Agreement would be
deemed invalid or unenforceable for any reason, including, without limitation,
because of its geographic or business scope or duration, such provision shall be
construed in such a way as to make it valid and enforceable to the maximum
extent possible. Any invalidity or unenforceability of any provision in this
Agreement shall not affect or render invalid or unenforceable any other
provision of this Agreement or any other Agreement or instrument.

 

5.6                               This Agreement shall be governed by and
construed in accordance with the laws of the state of New York, without giving
effect to the conflict or choice of law provisions thereof.

 

B-V

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Executive has hereunto set his hand as of the date first set forth above.

 

 

 

24/7 Real Media, Inc.

 

 

 

 

 

 

 

 

By:

 

/s/ David J. Moore

 

 

David J. Moore

 

Chairman and Chief Executive Officer

 

 

 

 

 

Executive

 

 

 

 

 

 

/s/ Jonathan K. Hsu

 

 

Jonathan K. Hsu

 

B-VI

--------------------------------------------------------------------------------